Citation Nr: 1635413	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-04 811	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a bilateral ankle disorder. 

3.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to April 1991. 

This appeal came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Thereafter, the Veteran relocated to the jurisdiction of the Atlanta, Georgia, RO. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in July 2012.  A transcript of that hearing is of record. 

In a September 2012 decision, the Board remanded the claims of entitlement to service connection for a bilateral foot disorder, entitlement to service connection for a bilateral ankle disorder, and entitlement to a TDIU for further development and adjudicative action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is required before the issues on appeal are adjudicated; specifically, another VA opinion is necessary, for the reasons discussed below.  

Further, the Veteran's complete Social Security Administration (SSA) records must be obtained and associated with the record.

Throughout the record, the Veteran asserted the he experienced continuous foot and ankle pain since active service.  In this regard, service treatment records demonstrate that the Veteran sought treatment from the podiatry clinic during basic training in April 1988, complaining of a corn on his foot.  A March 1989 record shows that he sought treatment at the podiatry clinic, reporting pain in the feet and ankles after prolonged activity; the assessment was bilateral long arch strain.  An August 1989 record indicates that the Veteran sought treatment for pain in the shins with prolonged standing; the examiner diagnosed bilateral ankle equinus.  The report of the April 1991 separation physical examination is negative for complaints or diagnoses of a foot or ankle disorder. 

In May 1991, the Veteran enlisted in the reserves.  A January 1992 report of medical history notes the Veteran's report of foot trouble, and the report of examination indicates clinically abnormal feet.  The examiner diagnosed moderate pes planus with continued pain in the feet, and found that the Veteran was not qualified for reserve service.

Post-service treatment records note several bilateral foot and ankle assessments, including that there was no pathology for the feet or ankles, hallux vulgus, hammertoes, bilateral plantar fasciitis, pes planus, bilateral pronation syndrome, Achilles tendonitis, osteoarthritis at the hallux MTP joint and dorsal midfoot, and the observation that the Veteran had bilateral ankle equinus, as noted by the Village Podiatry Group in a July 2010 private treatment record.

The Veteran underwent fee-based examinations in February 2009, March 2009, and June 2011.  In a September 2012 decision, the Board found such examinations insufficient for adjudicative purposes, as they were conducted without review of the Veteran's complete service treatment records, without review of the  aforementioned current foot and ankle diagnoses rendered during the appeal period, and without consideration of the Veteran's contentions of foot and ankle pain since service.  Thus, the Board remanded the case for a VA foot and ankle examination in order to determine the Veteran's current diagnoses, if any, and whether such diagnoses were related to or incurred during his active service.  

The Veteran underwent a VA examination in September 2014.  Upon examination the examiner diagnosed bilateral tibiotalar degenerative joint disease, bilateral pes planus, bilateral hallux valgus, bilateral plantar fasciitis, and bilateral foot degenerative arthritis.  The examiner found that examination and x-ray reports of the Veteran's feet and ankles were negative for a congenital disorder, to include ankle equinus.  The examiner concluded that the aforementioned current diagnoses were "less likely than not" incurred in or caused by service.  In providing this opinion, the examiner noted that the Veteran's separation examination dated in 1991 was negative for foot or ankle pain.  

The Board finds the September 2014 VA opinion inadequate for adjudicative purposes, as the examiner failed to discuss or consider the pertinent service treatment records of record or the Veteran's contentions of bilateral foot and ankle pain since active service.  Moreover, the examiner based his negative nexus opinion upon a lack of documentation of complaints or treatment upon separation from service.  Significantly, as above, the Veteran's service treatment records include several complaints pertaining to the feet and ankles, as well as an enlistment examination dated in January 1992, six months following discharge from active service that shows the Veteran's report of foot trouble, examination findings of clinically abnormal feet, and a diagnosis of moderate pes planus with continued foot pain.  Likewise, a March 1989 service treatment record notes an assessment of a bilateral long arch strain, and a recent post-service private treatment record demonstrates a diagnosis of osteoarthritis of the dorsal midfoot.  Thus, on remand, these service treatment records and post-service treatment records must be considered and addressed by the examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

For these reasons, the Board finds that the originating agency did not substantially comply with the September 2012 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board must once again remand this issue for compliance.

In addition, the issues of entitlement to service connection for a bilateral foot disorder and a bilateral ankle disorder are inextricably intertwined with the pending claim for entitlement to a TDIU.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Finally, in March 2015, the Veteran submitted a decision from the SSA, which indicates a fully favorable determination that the Veteran was disabled since July 2010.  On remand, the Board finds that the RO or the Appeals Management Center (AMC) must request the Veteran's complete SSA records, as there is no indication in the record that such request was made, nor are the SSA records of record.  As such records are potentially relevant to the Veteran's claims, they must be obtained from SSA on remand.  38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to the Veteran's complete SSA records.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician. 
Based on the review of the record, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed bilateral tibiotalar degenerative joint disease, bilateral pes planus, bilateral hallux valgus, bilateral plantar fasciitis, bilateral foot degenerative arthritis, bilateral hammertoes, bilateral Achilles tendonitis, or bilateral osteoarthritis at the hallux MTP joint and dorsal began in service, was caused by service, or is otherwise related to service.  In rendering the opinion(s), the examiner should specifically address:  
* Service treatment records:  an April 1988 record that demonstrates treatment in the podiatry clinic for a corn; a March 1989 record that shows he reported pain in the feet and ankles after prolonged activity; the assessment was bilateral long arch strain; an August 1989 record that indicates that he sought treatment for pain in the shins with prolonged standing; the diagnosis was bilateral ankle equinus; the report of the April 1991 separation physical examination that is negative for complaints or diagnoses of a foot or ankle disorder; and the report of a 1992 enlistment examination for the reserves that notes his report of foot trouble, the report of examination that indicates clinically abnormal feet, and the diagnosis of moderate pes planus with continued pain in the feet; and
* The Veteran's contentions of continued bilateral foot and ankle pain since service.

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).












_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




